Citation Nr: 0904318	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-30 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from August 1976 to February 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Boston, 
Massachusetts.

In October 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge (VLJ) sitting at the RO.  
A transcript of this hearing has been prepared and associated 
with the claims folder.  

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
pending claims.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board acknowledges that the veteran was provided VCAA 
notice letters in August 2003 and February 2004, but finds 
that these letters were insufficient.  

In this regard, the Board notes that, the August 2003 and 
February 2004 VCAA letters provided an erroneous, out-of-
date, explanation of the information and evidence necessary 
to substantiate a petition to reopen a previously denied 
claim.  The RO did not apprise the veteran of the new 
regulations redefining what constitutes "new and material 
evidence" and did not clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied, and unappealed, claim.  See 38 C.F.R. §§ 3.156(a), 
3.159(c) (2008).  These specific provisions are applicable 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. at 45,620.  As the current claims were filed after 
this date, they apply in this particular case at hand.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Further, in providing 
instruction as to what information would be considered "new 
and material", the Court indicated that "material" 
evidence would include (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.  

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  

In light of the Kent and Dingess/Hartman decisions, the 
August 2003 and February 2004 VCAA notification letters sent 
to the veteran are insufficient.  The August 2003 and 
February 2004 VCAA letters did not inform the veteran that 
new and material evidence, pursuant to the revised version of 
38 C.F.R. § 3.156(a), could be submitted to reopen his 
claims.  Moreover, these letters did not indicate what type 
of evidence would qualify as "new" evidence or specifically 
inform the veteran as to what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denials.  Likewise, while the Board acknowledges 
that the veteran was informed as to the first three elements 
of a service connection claim in the August 2003 and February 
2004 VCAA letters, as pertained to his claims for service 
connection of PTSD and headaches, the veteran has not been 
informed that a disability rating and an effective date for 
the award of benefits will be assigned if his claims are 
reopened and service connection is awarded, nor has he 
received an explanation as to the type of evidence necessary 
to establish both a disability rating and an effective date.  

In view of the foregoing, the Board finds that the claims 
must be remanded for compliance with the VCAA and recent case 
law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  



Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is necessary 
to reopen his previously denied claims for 
service connection of PTSD and headaches, 
in compliance with the revised version of 
§ 3.156(a) (as in effect since August 29, 
2001) and the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006)); (b) inform him of 
the information and evidence that VA will 
seek to provide; (c) inform him of the 
information and evidence he is expected to 
provide; and (d) request that he provide 
any evidence in his possession pertaining 
to his claims to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).  In particular, the veteran must 
be apprised of the basis for the prior 
final denial, and informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for PTSD and headaches that were found 
insufficient in the previous denials.

* The letter should also advise the 
veteran that a disability rating and/or 
effective date will be assigned in the 
event of award of any benefit sought.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Thereafter, the RO should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case, and readjudicate the claims to 
reopen on appeal.  If the benefits sought 
remain denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




